 ALLIED AVIATION SERVICE COMPANY OF NEW JERSEY, INC.229Allied Aviation Service Company of New Jersey,Inc. and George Schwarz. Case 22-CA-8598March 10, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn September 13, 1979, Administrative LawJudge Thomas R. Wilks issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief,and Respondent filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.The issue presented by this case is whether thesending of two letters by employee GeorgeSchwarz to customers of Respondent constitutedconcerted protected activity, or whether, as foundby the Administrative Law Judge, such conductwas unprotected, and thus provided Respondentwith a lawful basis for suspending and ultimatelydischarging Schwarz. For the reasons set forthbelow, we find that Schwarz' activities were pro-tected by the Act, and, consequently, that Respon-dent violated Section 8(a)(1) by suspending and dis-charging Schwarz on the basis of such protectedactivities.The Administrative Law Judge found, and noneof the parties now dispute, that Schwarz was sus-pended and discharged on the basis of two lettershe wrote and caused to be sent to customers of Re-spondent.' The first letter (hereinafter referred toas "the Betlow grievance letter") was sent bySchwarz on July 17, 1978, and reads as follows:Dear Sir:Allied Aviation requires its mechanics, tostart cart engines while hooked up to air-planes. In order to accomplish this task youmust bypass the micro ignition interlocksystem! This is a safety system specifically de-signed to cut the ignition system wheneverany fueling hoses are out of [their] storage po-Respondent is engaged in the business of refueling and maintenanceof commercial aircraft at the Newark, New Jersey, International Airport.Respondent also operates what is termed the "auto-gas site" whereground vehicles at the airport are fueled and maintained. The customersof Respondent, to whom the letters in question were sent, are the airportgeneral manager and the station manager of each airline serviced by Re-spondent.248 NLRB No. 26sition or the top deck, and railing are abovetheir normal traveling station.Whenever a safety system is bypassed youhave created two problems which you mustacknowledge. The primary problem is safety,and the secondary consideration is responsibil-ity. We believe that this procedure representsa hazzard to airline personel, equipment, facili-ties, and customers! We also refuse to ac-knowledge any responsibility for what mayhappen during this procedure.We the mechanics hope that you will ex-press your opinions to management on thissubject before a tragedy does occur!Respectfully,George N. SchwarzChief Shop StewardThe second letter (hereinafter referred to as the"auto-gas site letter") was sent on the same day asthe first. It stated as follows:Dear Sir:The mechanics and utilitymen, of AlliedAviation, are concerned, with the worseningcondition of the Auto/Gas site! We believethat this is directly related to Allieds refusal toestablish in writing, qualifications, duties, andhours of occupation. In fact there are no stan-dard operating procedures, or training pro-grams for this site or its equipment!Specifically the Auto/Gas site is managedfrom 07:10 to 11:10 Monday to Friday, workload permitting. It is manned on over-timefrom 15:20 to 17:20, and 23:30 to 01:30 daily,with additional coverage Saturday, andSunday 07:30 to 09:30. This overtime coveragecontradicts our Union/Management agreementbecause it is only two hours.The majority of the maintenance is per-formed by outside contractors. Aside from themidnight inventory we have no specific duties,and we therefore feel, that our only purpose isto act as a scapegoat, should a tragedy occur!Unless something is done to correct these ob-vious faults, then we cannot, in good con-science continue to cover this facility. Youropinions expressed to management would help,and we therefore seek your assistance!Respectfully,George N. SchwarzChief Shop StewardAs noted above, the Administrative LawJudge concluded that the sending of theabove-quoted letters constituted unprotectedactivity, and provided a lawful basis for Re- 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent to suspend and later dischargeSchwarz.2His conclusion in this regard hadthree distinct bases. First, the AdministrativeLaw Judge found that the letters did not beara "good-faith relationship to a truthfully publi-cized ongoing labor dispute." Secondly, hefound that the letters were "an attack upon thequality of Respondent's services and constitut-ed a breach of employer-employee confi-dence." Finally, the Administrative Law Judgefound that Schwarz' conduct "tended to be sodisruptive of the employer-employee relation-ship as to contravene the very purposes of theAct."The Board has held, in previous cases, that anemployee may properly engage in communicationwith a third party in an effort to obtain the thirdparty's assistance in circumstances where the com-munication was related to a legitimate, ongoinglabor dispute between the employees and their em-ployer,3and where the communication did notconstitute a disparagement or vilification of the em-ployer's product or its reputation.4As notedabove, the Administrative Law Judge foundSchwarz' third-party communication unprotectedon both grounds. We disagree.5The relevant facts concerning the Betlow griev-ance letter and the auto-gas site letter, more fullyset forth in the Administrative Law Judge's Deci-sion, are as follows. With respect to the Betlowgrievance incident, the record reveals that employ-ee Betlow received a letter of reprimand on June23, 1978, for causing a 15-minute flight delay onJune 16, 1978, because he failed to override the"micro-interlock system" on the fueling cart hewas operating.6Following this incident, Schwarz,2 Schwarz was suspended by Respondent on July 18, 1978, after Re-spondent received questions concerning the letters from one of its airlinecustomers on that day. Schwarz was terminated effective August 16,1978.3 Schwarz was terminated effective August 16, 1978. See RichboroCommunity Mental Health Council, Inc., 242 NLRB No. 174 (1979), andcases cited therein.4 Compare Community Hospital of Roanoke Valley. Inc., 220 NLRB 217(1975), enfd. 538 F.2d 607 (4th Cir. 1976), where the communication wasfound not to be a disparagement of the respondent, with American Arbi-tration Association, Inc., 233 NLRB 71 (1977), where there was found tobe disparagement of the respondent.' Respecting the Administrative Law Judge's third basis for findingSchwarz' conduct unprotected, i.e., disruption of the employer-employeerelationship, we find that, even if such a standard were applicable in de-termining whether Schwarz' conduct was protected, an issue upon whichwe do not pass, the record is entirely devoid of any indication that theletters in question had such a disruptive effect. Indeed, according to thetestimony, only one airline raised questions regarding the letters, and noother employees, apart from Schwarz, were involved in the matters.I The micro-interlock system is a safety device attached to the fuelingcarts operated by Respondent. Its function is to shut off the cart enginewhile the fueling operation is taking place. The system can be overrid-den, however, when the fuel cart is generating insufficient pressure topump fuel into an airplane. Overriding the system allows the cart engineto boost the pumping pressure. In the Betlow incident, the cart operatedby Betlow was not generating sufficient pressure. Betlow chose to returnwho was chief shop steward, filed a grievance onBetlow's behalf. In representing Betlow at an ensu-ing grievance meeting, which took place on June16, 1978, Schwarz did not raise the issue of safetywith management. In addition, Schwarz did notseek to raise the question of safety respecting Bet-low's action with the joint safety committee al-though he was familiar with the procedure for sodoing.With regard to the auto-gas site matter, Schwarzhad filed a grievance in January 1978, alleging thatRespondent had violated the collective-bargainingagreement by failing to establish, in conjunctionwith the Union, job qualifications and classifica-tions for the auto-gas site. Pursuant to the griev-ance, Schwarz met with management in May 1978,but no agreement on the matter was reached.Again, as in the Betlow matter, Schwarz did notraise the issue with the safety committee.7Indeed,until Schwarz' grievance in January 1978, noformal action as to the auto-gas site job qualifica-tions and classifications had been taken since thesite had become operational in 1974.8Against this background, the AdministrativeLaw Judge found that the two letters sent bySchwarz, which letters emphasized almost exclu-sively safety issues, did not bear a sufficient good-faith relationship to the ongoing labor disputes tobe afforded the protections of the Act. We believethat, in so finding, the Administrative Law Judgedelineated the contours of the ongoing disputes intoo restrictive a fashion,9and as a result erred inconcluding that Schwarz' activity was unprotected.In previous cases, the Board has found employeecommunications to third parties seeking assistancein an ongoing labor dispute to be protected wherethe communications emphasized and focused uponhis cart to the shop and use another cart in the fueling operation ratherthan override the micro-interlock system. This choice resulted in the 1S-minute delay.I The status of the Betlow and auto-gas site grievances at the timeSchwarz sent the letters is unclear. Schwarz testified that he viewed thegrievances as still pending. Respodnent took the view that the matterswere closed. The record does indicate, however, that there were anumber of grievances which had not been resolved and were still at theearly levels in the grievance procedure. The record also reveals thatSchwarz was at odds with superiors primarily as a result of his dissatis-faction with the Union's inaction concerning pending grievances. In thisregard, the Administrative Law Judge posited that, if Schwarz' actionswith respect to the letters were intended to pressure Respondent intotaking action on the unrelated grievances, the letters would lose theirotherwise protected status. We agree with the Administrative LawJudge, however, in his conclusion that such a finding is not supported bythe record, and any such conclusion would be merely speculative.8 Schwarz did testify that in 1975 the chief shop steward may havefiled a grievance concerning procedures and "protocols" at the auto-gassite.9 There is no dispute that employee activities regarding plant safety areprotected. Alleluia Cushion Co., Inc., 221 NLRB 999 (1975). Thus, asnoted above, the issue here is whether the activities of Schwarz respect-ing the letters have rendered otherwise protected activity unprotected.See fns. 2 and 4 and accompanying text, supra. ALLIED AVIATION SERVICE COMPANY OF NEW JERSEY, INC.231issues cognate to the ongoing labor dispute. Thus,in Richboro Community Mental Health Council,Inc., 242 NLRB No. 174, the labor dispute aroseout of the discharge of an employee, while thecommunication sent by the employee addresseditself to a "decrease in the quality and quantity ofservice to clients." The Board found the communi-cation protected, however, because "it was part ofand related to [the employee's] concededly protect-ed protest of Respondent's discharge of a fellowemployee ...." 242 NLRB No. 174, sl. op., p. 5.Similarly, in Community Hospital of RoanokeValley, Inc., 220 NLRB 217, enfd. 538 F.2d 607(4th Cir. 1976), the labor dispute involved regis-tered nurse pay levels, while the statement seekingpublic assistance in the dispute focused upon theadequacy of patient care at the hospital. There theactivity was found protected because "[the] state-ment was made in a context of, and was specifical-ly related by [the employee] to, the employees' ef-forts to improve wages and working conditions."220 NLRB at 223. In both cases, therefore, thetouchstone was not whether the communicationconstituted a virtual carbon copy of the specific ar-guments raised with the respondent, but was,rather, whether the communication was a part ofand related to the ongoing labor dispute.In the instant case, Schwarz, in seeking outsideassistance, chose to emphasize the safety aspects ofthe two ongoing disputes. Although the ongoingdisputes vis-a-vis Respondent had not arisen strictlyon safety grounds, we cannot say that the safety as-pects emphasized by Schwarz were not part of orwere unrelated to the disputes.10Also in this regard, much is made by the Admin-istrative Law Judge of the fact that the safety as-pects of these matters had not been raised with Re-spondent through the established channels availableto Schwarz. By focusing on this issue, the Adminis-trative Law Judge appears to be questioning the ef-ficacy of the tactics utilized by Schwarz, ratherthan seeking to evaluate the relationship betweenthe letters and the ongoing disputes. Yet, in decid-ing cases of this sort, it is not the Board's functionto appraise the potential effectiveness of the tacticsutilized by employees in their disputes with man-agement. At what point the employees determinethat third-party assistance will be of more benefitthan private talks with their employer is a tactical'0 Indeed, were we to hold that employees must limit their requestsfor third-party assistance to the strict confines of the specific argumentsraised with their employer, we would, in many cases, be depriving em-ployees of what may be their most cogent argument for obtaining thethird party's aid. After all, the customers of Respondent here would havelittle concern over whether Betlow was disciplined or the auto-gas sitejobs were classified The customers would, however, be concerned withthe incidents to the extent they are related to potential safety hazards thatcould affect their own operationsdecision. Thus, if the communication is related tothe dispute, the employee sending the communica-tion is equally protected whether such a step istaken early on in the dispute, or at a later date afterall internal avenues have been exhausted.Having found that the letters were related to theongoing labor disputes, the remaining issue iswhether the letters can properly be viewed as a"public disparagement of the employer's productor [an] undermining of its reputation." Veeder-RootCompany, a Division of Western Pacific Industries,Inc., 237 NLRB No. 186, ALJD, sl. op., p. 5(1978). In finding that the letters were of such anature, the Administrative Law Judge simplystated that: "It can not be gainsaid that an accusa-tion that the Respondent performs its services in ahazardous manner at an airport constitutes any-thing less than a disparagement." Again, we believethat the Administrative Law Judge was in error.In determining whether an employee's communi-cation to a third party constitutes disparagement ofthe employer or its product, great care must betaken to distinguish between disparagement and theairing of what may be highly sensitive issues.There is no question that Respondent here wouldbe sensitive to its employees raising safety matterswith its airline customers. Yet, we have previouslyheld that, "absent a malicious motive, [an employ-ee's] right to appeal to the public is not dependenton the sensitivity of Respondent to his choice offorum."" In addition, as noted by the GeneralCounsel, application of the Administrative LawJudge's analysis would effectively serve to pre-clude employees from protesting safety mattersthrough requests for assistance from third parties.This is so because safety, particularly in the airlineindustry, is by its very nature a potentially volatileissue.Thus, although Schwarz' statements regardingsafety raised delicate issues which Respondentwould understandably prefer to keep out of thepublic eye, we find nothing in the letters whichrises to the level of public disparagement necessaryto deprive otherwise protected activities of theprotections of the Act.'2Accordingly, for the rea-sons set forth herein, we find that Respondent vio-lated Section 8(a)(1) of the Act by suspending anddischarging Schwarz because of the letters he sentto Respondent's customers on July 17, 1978.a Richboro Community Mental Health Council, Inc., 242 NLRB No174, sl. op., p. 512 See Firehouse Restaurant, 220 NLRB 818 (1975); American Arbitra-lion Association, 233 NLRB 71. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent interfered with,restrained, and coerced George Schwarz in the ex-ercise of his Section 7 rights by suspending him onJuly 18, 1978, and subsequently discharging him ef-fective August 16, 1978, and thereafter, we shallorder that Respondent cease and desist therefromand take certain actions intended to effectuate thepolicies of the Act. We shall order Respondent tooffer George Schwarz immediate and full reinstate-ment to his former position or, if that position nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rightsand privileges previously enjoyed, and make himwhole for any loss of earnings he may have suf-fered as a result of the discrimination practicedagainst him, with backpay computed in the mannerprescribed in F. W Woolworth Company, 90 NLRB289 (1950), and with interest thereon in the mannerprescribed in Florida Steel Corporation, 231 NLRB651 (1977).13CONCLUSIONS OF LAW1. Allied Aviation Service Company of NewJersey, Inc., is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.2. By suspending and discharging GeorgeSchwarz for his protected concerted activities, Re-spondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(l) and Section2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Allied Aviation Service Company of New Jersey,Inc., Newark, New Jersey, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Suspending and discharging employees be-cause of their protected concerted activities.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Offer George Schwarz immediate and full re-instatement to his former position or, if that posi-tion no longer exists, to a substantially equivalentposition, without prejudice to his seniority or other13 See, generally, Isis Plumbing d Heatring Co., 138 NLRB 716 (1962).rights and privileges previously enjoyed, and makehim whole for any loss of earnings he may havesuffered as a result of the discrimination practicedagainst him, as provided in the manner set forth inthe section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at its Newark, New Jersey, facilitycopies of the attached notice marked "Appen-dix."' 4Copies of said notice, on forms provided bythe Regional Director for Region 22, after beingduly signed by Respondent's authorized representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.14 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentFollowing a hearing at which all parties had an op-portunity to present evidence and cross-examinewitnesses, the National Labor Relations Board hasfound that we violated the National Labor Rela-tions Act, as amended, and has ordered us to postthis notice. We intend to abide by the following:WE WILL NOT suspend or discharge employ-ees because of their protected concerted activi-ties.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees intheir exercise of the rights guaranteed them inSection 7 of the Act. ALLIED AVIATION SERVICE COMPANY OF NEW JERSEY, INC.233WE WILL offer George Schwarz immediateand full reinstatement to his former positionor, if that position no longer exists, to a sub-stantially equivalent position, without preju-dice to his seniority or other rights and WEWILL privileges previously enjoyed, and WEWILL make him whole for any loss of earn-ings he may have suffered as a result of thediscrimination practiced against him, with in-terest.ALLIED AVIATION SERVICE COMPA-NY OF NEW JERSEY, INC.DECISIONSTATEMENT OF THE CASETHOMAS R. WILKS, Administrative Law Judge: Thiscase was heard at Newark, New Jersey, on April 23,1979, based upon a complaint and notice of hearingissued by the Regional Director for Region 22, on De-cember 7, 1978, pursuant to an unfair labor practicecharge filed by George Schwarz, an Individual, on July20, 1978. The complaint alleges that Allied Aviation Ser-vice Company of New Jersey, Inc., herein called the Re-spondent, discriminatorily discharged George N.Schwarz because of his union activities and/or protectedconcerted activities in violation of Section 8(a)(3) and (1)of the National Labor Relations Act, as amended. TheRespondent, in its duly filed answer, denies the commis-sion of any unfair labor practices.After the close of the hearing, the Respondent and theGeneral Counsel filed briefs.Upon the entire record herein, the briefs and oral ar-guments made at the hearing, and my observation of thedemeanor of the witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent, a New Jersey corporation, has, at alltimes material herein, maintained its principal office andplace of business at Newark International Airport, and isnow, and has been, continuously engaged at said terminalin refueling and maintaining commercial aircraft and re-lated services. The Respondent's Newark Airport placeof business is its only facility involved in this proceeding.In the course and conduct of the Respondent's businessoperations during the 12-month period preceding the is-suance of the complaint, the Respondent provided andperformed aircraft refueling and maintenance servicevalued in excess of $50,000, of which aircraft refuelingand maintenance services valued in excess of $50,000were provided and performed within the States of theUnited States other than the State of New Jersey wher-ein the Respondent is located.It is admitted and I find that the Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATIONIt is admitted and I find that District 100, InternationalAssociation of Machinists and Aerospace Workers,herein called the Union, is, and has been at all times ma-terial herein, a labor organization within the meaning ofSection 2(5) of the Act.111. THE AlI._EGED UNFAIR ABOR PRACTICESA. The IssuesThe General Counsel alleges that the Respondent vio-lated Section 8(a)(1) and (3) of the Act by suspendingand discharging George Schwarz, chief shop steward ofthe mechanics employed in the unit represented by theUnion at the Respondent's Newark place of business, be-cause Schwarz distributed letters to the Respondent'scustomers and to the Port Authority of New York andNew Jersey, which letters publicized certain allegedlabor disputes involving the Respondent and the Union.The General Counsel also alleges that the Respondentwas motivated in its discharge because of Schwarz' pastactivities as a shop steward. The Respondent admits thesuspension and discharge of George Schwarz in part be-cause of his distribution of certain letters, but also allegesthat he was discharged because of his instigation of aconcerted refusal to work overtime in violation of a no-strike clause contained in a contract between the Unionand the Respondent. The Respondent denies thatSchwarz' past activities on behalf of the Union formulat-ed any part of the basis for its decision to suspend anddischarge him. The General Counsel implicitly concedesthat Schwarz' activity with respect to the concerted re-fusal to work overtime is unprotected under the Act, butrather argues that such activity was not the motivatingfactor for the Respondent's conduct, and that, in anyevent, the Respondent nevertheless violated the Act bypremising part of its motivation upon Schwarz' protectedactivity with respect to the distribution of the aforesaidletters.B. BackgroundSince 1973 the Respondent has maintained fuel storageand underground delivery systems, and performed air-craft refueling operations of commercial aircraft atNewark International Airport pursuant to a contractwith the Port Authority of New York and New Jersey,which entity operates the airport.Since 1975 the Respondent has operated a terminalservice station for ground support vehicles at the airport.That facility which is commonly referred to as the auto-gas site is located between terminals A and B, and con-sists of 4 underground storage tanks and 12 fuel dispens-ing pumps. The fuel is purchased by the airlines, but theRespondent maintains the facility and performs a nightlyinventory of fuel dispensed and fuel retained in storage.Each airline and the Respondent possess a set of keys forthe pumps and draw fuel for its ground support vehiclesat their discretion.With respect to commercial aircraft fuel, the Respon-dent maintains the equipment and facilities at the fuelstorage areas known as the North and South Tank 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDFarms. The Port Authority owns both the tank farmsand the equipment there. The Respondent owns all ofthe aircraft refueling vehicles. The South Tank Farm islocated in Elizabeth, New Jersey. Fuel is maintainedunder pressure in underground tanks at the farm, and isrouted through an underground hydrant system to termi-nals A and B. There is a garage located there which con-tains a locker room for the employees, and which alsocontains the employee bulletin board.The North Tank Farm is located in Newark, NewJersey. It stores fuel for use in refueling trucks at thenorth terminal and air cargo facilities at the airport. TheRespondent performs the inventory control of fuel dis-pensed to the various commercial aircraft. It does notpurchase the fuel. The airlines purchase fuel directlyfrom the oil companies, and the Respondent performs afuel delivery service.A ramp is located at the jet aircraft docking area forpassengers' embarkation. The Respondent is responsiblefor refueling the equipment of commercial aircraft at thatramp.The International Association of Machinists has repre-sented the Respondent's employees at the Newark air-port since it commenced operation there in August 1973.It has represented the Respondent's mechanics, fuelers,and utility persons since that date. As of July 1978, therewere approximately 24 mechanics, 57 fuelers, and 7 util-ity persons. There were also 22 nonbargaining unit em-ployees, either supervisors or persons employed in classi-fications that were not included in the bargaining unit.Local 1445 represented the mechanics, fuelers, andutility men from 1973 through 1976, and administered acontract during that period of time. District 100 of theInternational Association of Machinists has representedthose same employees since 1976, and has administeredthe contract currently in effect.George Schwarz was hired by the Respondent on orabout August 23, 1973, as a mechanic. He worked as amechanic until April 15, 1978, at which time he becamea "lead mechanic." He worked as a lead mechanicthrough July 18, 1978, and has not worked for Alliedsince that date; i.e., the date of his termination.There are three shifts on which the Respondent's em-ployees are employed: day, afternoon, and midnight. Therespective times are 7:30 a.m. to 4:30 p.m., 3 p.m. to mid-night, and 11:30 p.m. to 7:30 a.m.Schwarz' job duties, at all material times herein, weresimilar to those of other mechanics. He worked in thegarage at the South Tank Farm on the average of 1 dayper week. His duties entailed preventive maintenance andrepairs pursuant to instructions by the supervisors, whoat times were either John Montacano, William Sefton,and Charles Landon. Schwarz was assigned to the rampon the average of 2 days per week. At times when hewas assigned to the ramp, he was summoned to the air-port gates to make repairs on refueling carts, trucks, andthe underground piping system.Schwarz was assigned to the South Tank Farm ap-proximately 2 days per week, and engaged in the mainte-nance and repair work on the company equipment, in-ventory control, inspection of equipment, analyzing fuel,receiving fuel deliveries, and paperwork. He was as-signed to the North Tank Farm sporadically, and onthose occasions his duties entailed receiving and dispens-ing fuel to Allied trucks and to trucks owned by ButlerAviation, which entity provides fuel services to privateand noncommercial aircraft.Schwarz held the office of safety committeeman forthe Union in 1975 for approximately 6 to 8 months. Hewas appointed at that time by the chief shop stewardamong the mechanics, Robert Drake. In that position,pursuant to the collective-bargaining agreement,Schwarz was responsible to the employees with respectto their recommendations regarding safety in the shopand working areas and with respect to the reference oftheir complaints to management.Schwarz became shop steward in early 1976 and heldthat position until he became chief shop steward for me-chanics and utility persons on or about September 1977.He held the position of chief shop steward for mechanicsand utility persons until his suspension on July 18, 1978.During that period of time, there were four shop ste-wards and one safety committeeman subordinate toSchwarz. His duties as chief shop steward obliged him toenforce the collective-bargaining agreement and to pro-cess any grievances of any of the employees that aroseunder the collective-bargaining agreement.C. The Events Leading to the Alleged Unfair LaborPracticesThe record reflects that Schwarz actively performedhis duties as a union representative. Article 28 of the col-lective-bargaining agreement provides for the establish-ment of a joint safety committee consisting of two repre-sentatives of the Respondent and two representatives ofthe Union. The purpose of the committee is to investi-gate all claims of unsafe working conditions submitted bythe employees, and to maintain a record of its meetingsthe claims submitted, and the actions taken thereon. De-cisions of the committee may be appealed to the Respon-dent's general manager at the Newark International Air-port. Thereafter, appeal may be made by the "generalchairman" to the director of safety of the Respondent lo-cated in New York, New York. As a safety committee-man, Schwarz referred 20 to 30 complaints to the Re-spondent's Newark Airport general manager or to itsmaintenance manager. The maintenance manager wasCharles Nelson. The general manager is Harold Mortis.As steward and thereafter chief shop steward,Schwarz processed between 30 and 40 grievances. Thecollective-bargaining agreement under article 23 providesthat a grievance may be submitted in 10 days by the em-ployee, through the shop steward, to the departmenthead who will "hear the same" within 10 days after re-ceipt by the Respondent in writing. The second step inthe grievance procedure provides that the Union mayappeal an unsatisfactory disposition to the Respondent'slabor relations department in New York City within 20days following the unfavorable disposition at step 1. A 5-day period is provided during which the Respondent isto provide an answer to the second-step grievance. Step3 provides that, if the Union receives an unsatisfactoryresponse at step 2, and if the grievance involves a disputeinvolving interpretation, application, or performance of ALLIED AVIATION SERVICE COMPANY OF NEW JERSEY, INC.235the terms of collective-bargaining agreement, then, at thewritten request of the party requesting arbitration, theparties shall proceed to arbitration.Schwarz testified that, during the course of his pro-cessing of the 30 or 40 grievances, he did not "attend agrievance hearing." He testified that he processed 13grievances to the second step of the contractual griev-ance procedure. Of those grievances, three were for-warded to the Union's general chairman, Adam Dom-broski, in May 1978 "requesting action on the griev-ances." Schwarz received no response from Dombroski.On the balance of the grievances, Schwarz submittedthem directly to the Respondent's director of labor rela-tions in New York City early in July 1978. He testifiedthat he sent these grievances to the Respondent's laborrelations director in New York so that they might "beable to arbitrate the other 10." He explained that it was"just another avenue" that he attempted to take in orderto "get the grievances settled." He testified without con-tradiction that he has received no response to thosegrievances. Of other grievances filed by Schwarz, five orsix settled. None of the grievances processed by Schwarzproceeded to the third step. According to CharlesNelson, the maintenance manager of the Respondent,Schwarz filed the most grievances of all the stewards.However there is no evidence in the record as to howmany grievances the other stewards did in fact file.In the course of processing grievances, Schwarz hadoccasions to engage in direct discussions with GeneralManager Mortis in 1977 and 1978.There is no evidence of any background animosity orhostility directed by the Respondent to Schwarz or anyother steward because of their activities in processing orfiling grievances. In late June 1978, Schwarz apparentlybecame disaffected with the Union's general chairman,Dombroski. On or about June 26, Schwarz posted aseries of correspondence composed by him and ad-dressed to the Respondent's director of labor relationsand to the president of the International Union in Wash-ington, D.C. The thrust of the correspondence revealsaccusations by Schwarz as to the alleged ineptitude ofDombroski, an alleged breakdown in relations betweenthe Union and the employees, desire for the removal ofDombroski, and, in the event of nonremoval of Dom-broski, a disaffiliation of the unit employees from theUnion and an assignment to a "trucking or automotivelocal." In a June 18 letter addressed to the Respondent'sdirector of labor relations, Schwarz requested a directmeeting in order to settle the 10 enclosed grievances. Inthe June 26 letter to the Respondent's director of laborrelations, Schwarz alluded to a verbal confrontation be-tween himself and Dombroski and a "complete and [un-reconcilable] breakdown in relations between the em-ployees and District 100." He requested that, in the inter-im prior to the receipt of an official response from theUnion, all union business between the employer and theemployees be conducted through himself. In a July 2letter addressed to the director of labor relations of theRespondent, Schwarz commented on a lack of responseto his prior correspondence, and urged a meeting be-tween himself and the director of labor relations for theRespondent, inasmuch as he alleged that negotiationswith General Manager Mortis were "at an impasse."The correspondence was posted on or about the datesindicated on the letters; i.e., late June and early July1978. Schwarz testified that Mortis engaged in a conver-sation with him wherein Mortis requested that Schwarzremove the correspondence because, in Mortis' opinion,they did not come within the purview of the terms ofthe collective-bargaining agreement. In fact, Schwarzdisregarded Mortis' instructions and left the correspon-dence posted for an entire week. As he testified, "[T]heywere removed eventually." Mortis' doubt as to the pro-priety of the posting of the literature is based upon thefact that it was not drafted on stationery with an officialunion letterhead, nor did it appear to have an official sig-nature of the Union as set forth in article 14 of the con-tract, which provides that the Respondent shall supplybulletin boards for the use of the Union, and that "all no-tices placed on such boards shall relate solely to officialunion business and shall have the official signature of theUnion." This encounter is the sole evidence adduced bythe General Counsel as to the purported hostility of theRespondent toward Schwarz' union activity prior to histermination, apart of course from his conduct which leadup to the termination.The Concerted Refusal To Work Overtime: The Respon-dent's mechanics and utility persons are called upon toengage in a substantial amount of overtime work. Be-tween January I and July 8, 1978, the overtime hoursworked by mechanics and utility people averaged nearly19 percent of the straight-time hours worked. During theweek commencing Sunday, July 9, 1978, the overtimework of the mechanics and utility people fell to 10.6hours or less than 1.5 percent of the straight-time hoursworked. Ultimately, virtually all of the mechanics andutility people refused to work. Admittedly, this occurredat the instigation and leadership of Schwarz. This wasSchwarz' first attempt to lead such a concerted refusal towork overtime, and it proved to be a resounding suc-cess.' Schwarz testified that the purpose for the 1978concerted action was to compel the Respondent toanswer the Union's outstanding grievances, and to dem-onstrate the employees' concern over those grievances.The collective-bargaining agreement under article 3,subsection (c), states the following:It is understood and agreed that the Company willnot lock out any employee covered hereby, and theUnion will not authorize or take part in any strikeor picketing of Company premises during the life ofthis Agreement. It shall not be a violation of thisAgreement and no disciplinary action will be takenagainst an employee, or group of employees, whorefused to fuel the aircraft of any airline whose em-ployees are on a legal strike.On July 14, a Friday, Schwarz engaged in a conversa-tion with General Manager Mortis in his office in theA concerted refusal to work overtime occurred in 1977 and lastedfor several months. Schwarz testified that he had lead no prior refusals towork overtime, and there is no evidence that the Respondent suspectedthat Schwarz instigated or in any way lead the 1977 concerted activity 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresence of Manager Nelson. Mortis told Schwarz thathe was aware of an overtime ban among the employees,and that he was concerned about its impact on the oper-ations. Nelson indicated that much equipment was inneed of mechanical maintenance service, and that theimpact upon the operations by the refusal to work over-time was detrimental. In the course of the conversation,Mortis indicated that he intended to telephone the Re-spondent's director of labor relations, a Mr. McIntyre,who was located in New York City. Mortis excused him-self and conversed with McIntyre on the telephone inprivacy. After he finished the telephone conversation, herejoined Nelson and Schwarz. Mortis stated that themessage he received from Mcintyre was that McIntyrewould appoint a representative who would visit theNewark airport location the following week for the pur-pose of discussing pending grievances. However,Schwarz was also told that McIntyre did not wish theovertime action to continue, and Mortis stated that hewould discharge an employee every day as long as thestrike continued, and that the first employee to be dis-charged would be Schwarz himself. Mortis then askedSchwarz if the employees would commence workingovertime over the weekend. Schwarz responded that hewould do what he could to contact the employees, tourge them to resume work, and to make them aware ofMortis' statements and intentions.Thereafter, on the same day, Schwarz communicatedwith his fellow workers and urged them to return towork, including those employees on the midnight shift.He also told his fellow workers that McIntyre was toappear the following week to discuss the "grievance pro-cedure." Schwarz himself told his peers that he would beavailable for overtime work commencing Monday,which was his normal day of work. Schwarz appeared atthe plant on Saturday for the purpose of urging employ-ees to comply with Mortis' directive to accept overtimework. As of Monday, July 17, the employees com-menced accepting overtime assignments, and the concert-ed refusal to accept overtime work had ended.The Betlow Grievance: Ronald Betlow, a mechanic, wasassigned to the first shift. On June 16, 1978, a fueler bythe name of Frank Turner informed Betlow that the fuelhydrant cart 369 was in need of repair, inasmuch as ithad a flat tire, and it could not generate sufficient airpressure in order to properly activate the pumping actionwhich is necessary to obtain the fuel from the hydrant towhich its hoses are attached and connected to the air-craft. Thereafter, Betlow was in the process of trackingdown cart 369 when he was summoned by the dispatch-er to tend to a problem at gate 58. He proceeded to gate58 and found that cart 369 had its hoses attached to thefuel hydrant and to the aircraft, but was not properlyable to pump fuel into the aircraft's fuel tank. Betlow ob-served that the air pressure was insufficient; i.e., from thenecessary 56-60 pounds it was down to a mere 25pounds.Two alternatives were opened to Betlow. First, hecould have activated the engine on the hydrant cartpump in order to build up the pressure. Normally theengine is shut off during the pumping procedure. Asafety device called the "micro-interlock system" auto-matically turns off the engine of a hydrant cart when itshoses are disengaged from their retracted traveling posi-tion, or when a platform on the cart is raised from itsnormally lowered traveling position. Betlow could havebypassed or "choked" the micro-interlock system startedup the engine to build up the pressure. However, asecond alternative lay open to him, and that is the one towhich he resorted; i.e., he retracted the hoses and theplatform of the hydrant cart, interrupted the fueling op-eration of the aircraft, returned the cart for servicing,and thereafter substituted a different cart. Consequently,Betlow caused a delay of approximately 15 to 20 minutesin the fueling operation, which in turn impacted theflight schedule of the airplane.Subsequently, Betlow was summoned to MaintenanceManager Nelson's office for an investigative disciplinaryhearing concerning the delay in the fueling procedure.Nelson was attended by Chief Shop Steward, Schwarz.At the hearing, Nelson asked why the delay had oc-curred, and Betlow explained what had transpired andthe alternative that he had chosen. Nelson then inquiredof Betlow why he did not start the fuel cart. Betlow re-sponded, according to his testimony, as follows: "Icouldn't hear-it had a bad air leak, and I couldn't hearwhether or not-where the air leak was coming from, soI didn't see any reason to start it." Nelson concluded thathe would issue a disciplinary letter to be placed in Bet-low's file, and that concluded the meeting.Nothing was stated or contended by either Betlow orSchwarz at the investigative hearing to the effect thatBetlow chose the second alternative for safety reasons.Betlow conceded on cross-examination that he has onpast occasions chocked the micro-interlock system inorder to build up pressure so that the hydrant cart couldpump fuel. The rules and regulations issued to employeesby the Respondent state, in part, that hydrant cart en-gines are not to be run while an aircraft is being fueledexcept when a mechanic is in attendance and is buildingup air pressure "in accordance with established proce-dures." Betlow conceded that at no time in the past hadhe ever filed a grievance over such a practice.On June 23, Betlow received a letter of reprimand. Acopy was served upon him, and the original was placedin his personnel file. The reprimand stated, in part:"[t]hrough your carelessness in not following proceduresto build up air pressure we received an aircraft delay."On July 4, a standard grievance form was signed bySchwarz pursuant to the step I grievance procedure,which alleged a violation of section 23(d) of the collec-tive-bargaining agreement by the Respondent's issuanceof a reprimand letter to Betlow on June 23. On July 17,Mortis issued his step 2 answer denying the grievance.According to Schwarz' testimony, he received noanswer from Mortis, and, in his opinion, the grievancewas still "open" as of the date of the instant hearing.2The Gas-Site Grievance: Schwarz testified, without con-tradiction, that in January 1978, he filed a grievancewhich alleged that the Respondent violated article 2(e)2 Mortis' step 2 answer. dated July 17, was attached to G.C. Exh. 5,the admission of which was stipulated by the parties. G.C Exh 5, 1, con-stitutes the July 4, step I grievance. ALLIED AVIATION SERVICE COMPANY OF NEW JERSEY, INC.237of the collective-bargaining agreement. That sectionstates as follows:If the Company establishes a new or different job orclassification under this Agreement, the parties shallpromptly meet and attempt to agree in writing uponqualifications and rates of pay for such new or dif-ferent job or classification.It was Schwarz' contention in that grievance that theRespondent failed to meet with the Union to establishqualifications, work requirements, and rates of pay at theauto-gas site, which had commenced operation in 1975.To Schwarz' knowledge, since 1975, there had been noreduction in writing of the qualifications and rates of payconcerning the auto-gas station site. Mortis took the posi-tion, according to the uncontradicted testimony ofSchwarz, that there was no violation of the contract.Schwarz testified that he proceeded to step 2 of thegrievance procedure by forwarding the grievance toUnion Representative Dombroski in May 1978. He testi-fied that he talked to Mortis in May 1978 concerningthat grievance.Schwarz conceded on cross-examination that he hadnever filed a grievance concerning any of the safety pro-cedures at the auto-gas site, nor had he filed grievancesconcerning the staffing or the job content at the auto-gassite. Schwarz conceded that in 1975 the then chief ste-ward may have filed a grievance concerning the proce-dures and "protocols" at the auto-gas site. With respectto safety procedures, he speculated that perhaps somewere filed by other employees in 1975 or 1976 whichconcerned the auto-gas site, but he appeared to have noawareness of any. On cross examination, Schwarz ex-plained that his grievance was filed because neither henor any of the unit employees ever received "anything inwriting as a supplement to our collective-bargainingagreement concerning the auto gas site." He explainedthat he proceeded to step 2 of the grievance procedureby processing the grievance to the Union, but that no ar-bitration had resulted. Furthermore, Schwarz concededthat, since the inception of the gas-auto site in 1975, me-chanics have normally been assigned to that site as wellas utility people classifications. Normally fuelers are not,and have not, been assigned to the auto-gas site. On oc-casions, Schwarz himself has been assigned to the auto-gas site. Schwarz conceded that he is aware of no acci-dents having occurred at the auto-gas site.The Letters: Schwarz composed two letters which aredated July 10, 1978, but which were deposited in themail on July 17, 1978. The letters were addressed to thegeneral manager of the Newark International Airport,and copies were forwarded to the airline station manag-ers; i.e., the airlines which are serviced by the Respon-dent at the Newark International Airport. The letters areas follows:Dear Sir:The mechanics and utilitymen, of Allied Avi-ation, are concerned, with the worsening conditionof the Auto/Gas site! We believe that this is direct-ly related to Allieds refusal to establish in writing,qualifications, duties, and hours of occupation. Infact there are no standard operating procedures, ortraining programs for this site or its equipment!Specifically the Auto/Gas site is managed from07:10 to 11:10 Monday to Friday, work load permit-ting. It is manned on over-time from 15:20 to 17:20,and 23:30 to 01:30 daily, with additional coverageSaturday, and Sunday 07:30 to 09:30. This overtimecoverage contradicts our Union/Management agree-ment because it is only two hours.The majority of the maintenance is performed byoutside contractors. Aside from the midnight inven-tory we have no specific duties, and we thereforefeel, that our only purpose is to act as a scapegoat,should a tragedy occur! Unless something is done tocorrect these obvious faults, then we cannot, ingood conscience continue to cover this facility.Your opinions expressed to management wouldhelp, and we therefore seek your assistance!Respectfully,George N.SchwarzChief Shop StewardDear Sir:Allied Aviation requires its mechanics, to startcart engines while hooked up to airplanes. In orderto accomplish this task you must bypass the microignition interlock system! This is a safety systemspecifically designed to cut the ignition systemwhenever any fueling hoses are out of their storageposition or the top deck, and railing are above theirnormal traveling station.Whenever a safety system is bypassed you havecreated two problems which you must acknowl-edge. The primary problem is safety, and the sec-ondary consideration is responsibility. We believethat this procedure represents a hazard to airlinepersonnel, equipment, facilities, and customers! Wealso refuse to acknowledge any responsibility forwhat may happen during this procedure.We the mechanics hope that you will expressyour opinions to management on this subject beforea tragedy does occur!Respectfully,George N. SchwarzChief Shop StewardOn the afternoon of July 18, Frank Woodruff, stationmanager of Piedmont Airlines, telephoned Mortis and in-formed him that he had received letters from Schwarz.Mortis immediately proceeded to Woodruff's office andobtained the letters. At that time, Mortis and Woodruffdiscussed Schwarz' letters with James Lynch, assistantoperations manager for the Respondent.Mortis left Woodruff's office with the two letters, andreturned to his own office where he telephoned SandyWoldridge, the assistant to the president of the Respon-dent for fueling in New York. Mortis read the letter toWoldridge on the telephone, and asked Woldridge whathe wanted Mortis to do about it. Woldridge told Mortisto send the letters to him immediately. Mortis thereafter 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDforwarded the letters by messenger to Woldridge on thesame day. Subsequently on the same day, July 18, Wol-dridge telephoned Mortis, told him that he had receivedthe letters, and told him that he would keep "in touch."Mortis left his office at 7:30 p.m. on July 18. At or about9 p.m., at his home, he received a telephone call fromWoldridge. Woldridge told Mortis that he had talked to"labor relations," and that Mortis should suspendSchwarz immediately, "because of the letter," until aformal hearing could be held. Woldridge thereafter askedMortis if there was anyone available at the New YorkAirport who could suspend Schwarz immediately.Mortis replied that he himself would go down and per-sonally suspend Schwarz. Approximately 10 minuteslater, Mortis left his home and appeared at the mainte-nance building at the airport, and proceeded into hisoffice to which Schwarz was summoned and told that hewould be suspended. Schwarz was told by Mortis thatMortis had a copy of the letters that had been sent to theairlines, and told him, "I'm suspending you without payuntil a formal hearing can be held and you will be noti-fied of the disciplinary action that will follow." Schwarzresponded, "if that's the way it is." Mortis then took pos-session of Schwarz' badge and other paraphenalia.Mortis testified that nothing further was said at thatmeeting.On July 19, Mortis drafted a telegram pursuant toWoldridge's prior instructions to be forwarded toSchwarz. The telegram was issued at approximately 4:14p.m. on July 19, and thereafter received by Schwarz. Itstated that Schwarz was suspended pending a disciplin-ary hearing "upon the charge that you distributed dam-aging materials regarding Allied's operations at NewarkAirport to Allied's customers."On July 20, 1978, Schwarz filed the unfair labor prac-tice charge in this case with the Board's Regional Office.The time stamped on that form reflects an entry of 11:26(presumably a.m.). The Respondent denies receipt of acopy of that charge on July 20 or 21. In his brief, theGeneral Counsel requests that I take judicial notice thatintracity delivery of mail takes 1 day, and that thecharge was received by the Respondent on the morningof July 21, 1978. There is no basis, however, upon whichsuch notice can be taken. Intracity delivery of mailvaries widely from geographical location to geographicallocation within the same city, and depends to a greatextent on the time of day, time of year, and a multitudeof other factors. There is no evidence of the date thatthe Regional Director deposited a copy of the charge ad-dressed to the Respondent in the mail.On July 20, after Mortis received a confirmation copyof his telegram that had been sent to Schwarz, he en-gaged in a conversation with Woldridge on the tele-phone. Woldridge asked Mortis to read the telegram tohim. After it had been read back, Woldridge told Mortisthat he had misunderstood his prior instructions, and thathe should send another telegram notifying Schwarz thathe was being suspended for additional reasons; i.e., be-cause he lead the concerted refusal to work overtimeaction in violation of the no-strike clause in the contract.This occurred on the morning of July 20. Thereafter, theRespondent's representative, O'Neill, visited the airport,and he and Mortis drafted a mailgram which was tele-phoned to the Respondent's New York office, which inturn had it issued over Mortis' signature. That mailgramwas sent at 10:10 a.m. on July 21, and set forth the addi-tional basis for the suspension of Schwarz; i.e., the viola-tion of the contractual no-strike clause. That mailgram,like the first telegram, indicated a time, date, and placefor a hearing that would be held prior to final disciplin-ary action. In fact, Schwarz never did receive a copy ofthe mailgram, and was not aware of it until it was shownto him by the General Counsel in preparation for thehearing.Mortis testified that he was not aware of the filing ofan unfair labor practice charge by Schwarz at the timehe was instructed to send the second mailgram. Thecopy of the unfair labor practice charge was sent to theRespondent's place of business at the New York airport.There was no indication of a copy having been sent tothe New York office. The General Counsel urges thatMortis ought to be discredited in view of the fact thathis pretrial affidavit made no reference to the issuance ofa second mailgram. Although Mortis was present at theBoard offices in the accompaniment of the Respondent'sattorney, he did not volunteer that information in writ-ing. He explained that he did not do so because therewas no specific inquiry as to that mailgram.The General Counsel argues that Mortis was awarethat the issue in this case was the motivation of the Re-spondent, and, therefore, had the overtime ban been partof the Respondent's true motivation for the discharge,reference would necessarily have been made to it inMortis' pretrial affidavit. I am not convinced that thefailure to refer to the July 24 mailgram in the affidavitreflects seriously upon Mortis' credibility. It is obviouslytrue that the Respondent's motivation was the criticalissue in the investigation of the case, and that Mortis un-derstood that it was. However, the affidavit obtainedfrom him addressed itself very carefully to objectiveconduct and events that occurred up to and includingSchwarz' suspension. There was no reference in the affi-davit not only to the second mailgram, but also therewas no reference with respect to the events leading up tothe suspension of Schwarz. He did not set forth in thataffidavit the specific motivation for the Respondent's de-cision to terminate Schwarz. I therefore conclude thatMortis explanation for the failure to allude to the issu-ance of the second mailgram is reasonably and believablein the light of the full context of the affidavit. As a wit-ness I found Mortis' demeanor to be responsive, certain,convincing, and straightforward. I credit his testimony.On August 16, the Respondent's labor relations repre-sentative, O'Neill, sent a letter to Schwarz notifying himthat, inasmuch as a hearing on his behalf was held onAugust 11, 1978, with Union Representative Dombroskiand Local 1445 Representative Knolles, who was unat-tended by Schwarz (who had refused to attend the hear-ing), and inasmuch as the Respondent's evidence as gath-ered from the investigation of Schwarz' conduct wentuncontested, it was the decision of the Respondent toterminate Schwarz' employment. ALLIED AVIATION SERVICE COMPANY OF NEW JERSEY, INC.239D. Conclusions and FindingsAllegation of Discharge Motivated by Past Utlion Activity:Despite Schwarz' past union activities, which appear tohave been substantial, there is negligible evidence in thisrecord as to any animosity of hostility of the Respondentdirected toward Schwarz, or to any other union repre-sentative for that matter, because of their union activi-ties. The June 1978 incident wherein Mortis requestedSchwarz to remove his correspondence from the bulletinboard does not clearly reveal any animus of the Respon-dent because of Schwarz' involvement in an internalunion dispute or because of his union activities. Mortis'refusal was based upon a reasonable doubt he entertainedas to whether Schwarz' correspondence constituted offi-cial union business within the definition of the collective-bargaining agreement. A union bulletin board had beenmaintained in the past. No harassment was demonstratedtoward Schwarz or any other union representative be-cause of the use of the union bulletin board pursuant tothe terms of the collective-bargaining agreement. Therecord is unclear as to how many union bulletin boardsand how many employee bulletin boards existed in theplant. There appears to be more than one bulletin board.Moreover, Schwarz disregarded Mortis' instruction anddid not immediately remove the literature. Yet, in conse-quence, he suffered no reprisal from Mortis. Further-more, Schwarz conceded that on another date in June heposted without interference similar correspondence ad-dressed to unit employees that apparently related tosome difficulties he had experienced in performing hisrole as chief shop steward vis-a-vis union superiors.Based upon this record, I cannot conclude that theevidence is sufficient to warrant an inference thatSchwarz was suspended or terminated because of hispast conduct as a union representative or because of anypast concerted, protected activities.The Violation of the No-Strike Clause: Participation byemployees in a concerted refusal to work overtime as acollective means of demonstrating unified support foremployee demands concerning terms and conditions ofemployment is an activity protected by the Act. Gulf-Wandes Corporation, 233 NLRB 772 (1977), enfd. 595F.2d 1074 (5th Cir. 1979). However, where there is ineffect a no-strike clause in an existing bargaining agree-ment, an employer may lawfully discharge a union ste-ward who has played a leadership role with respect tothe instigation of a work stoppage in violation of the no-strike contractual ban. Russell Packing Company andPeerless Packing Company, 133 NLRB 194 (1961);Chrysler Corporation, Dodge Truck Plants, 232 NLRB 466(1977); J. P. Wetherby Construction Corp., 182 NLRB 690(1970).The contractual proscription against strikes in this con-tract clearly refers to "any" strikes. The meaning of thecontractual ban would appear to be unambiguous; i.e.,any work stoppage is proscribed under the terms of thecontract with the explicit exception of a sympathy strike.Presumably, in return for such a waiver, the Union wonthe right to grievance and arbitration procedures. Ac-cordingly, it would appear that Schwarz' admitted lead-ership role in the work stoppage of June 1978 constitutedsufficient basis for his discharge had the Respondentbeen so motivated. However, I agree with the GeneralCounsel's contention that Schwarz was not dischargedbecause of his leadership role in that strike activity,either in whole or in part.A similar work stoppage occurred in 1977. AlthoughSchwarz testified that he was not the instigator of the1977 work stoppage, there is no evidence that the Re-spondent attempted to hold any of the union representa-tives responsible for the 1977 work stoppage, nor did itattempt to discipline any union representative on that oc-casion.With respect to the 1978 work stoppage, Mortisthreatened to discharge employees starting with Schwarzunless the overtime ban was lifted. Schwarz immediatelyresponded to Mortis that he would comply. He did soand took immediate steps to terminate the work stop-page. Work had resumed to normal on Monday, July 17.No steps to terminate or otherwise discipline Schwarzwere taken until the Respondent was notified of the re-ceipt by customer and the Port Authorities of the corre-spondence mailed by Schwarz on July 17.Mortis' conversations with his superiors on July 18were restricted to what action Mortis should take withrespect to the correspondence. According to Mortis' rec-ollection, there was no reference to the overtime banwhen he talked to Woldridge initially. When Mortis noti-fied Schwarz that he was immediately suspended, thereason given to him was the fact that he sent the afore-described correspondence to the Port Authority and tothe various airlines. No reference was made to the over-time ban. The addition of the overtime ban as a basis forthe discharge clearly appears to have come as an after-thought to Mortis' superiors. In effect, Mortis had strucka bargain with Schwarz during the previous week; i.e., ifthe overtime ban was immediately eliminated he implicit-ly committed himself to refraining from discharging em-ployees, including Schwarz. The overtime ban was liftedon Monday, July 17; Schwarz had fulfilled his end of thedeal that had been struck with Mortis.From the testimony in the record, it is clear that, asfar as Mortis was concerned, the suspension which leadto the termination of Schwarz was based upon his con-duct with regard to the correspondence. No representa-tive of the Respondent testified as to what weight wasplaced by Mortis' superiors upon Schwarz' participationand leadership of the concerted refusal to perform over-time work. Accordingly, I conclude that the precipitat-ing event and the only basis for the Respondent's dis-charge of Schwarz was his conduct consisting of thesending of letters on July 17, 1978, to the Port Authorityand to the airlines.The Letters: In Jefferson Standard BroadcastingCompany,3the Supreme Court held that an employerlawfully discharged employees who, during the course ofa labor dispute and picketing, sponsored and distributedhandbills to the public whch disparaged the quality ofthe company's product and its business policies in amanner reasonably calculated to harm the company'sreputation and reduce its income. The Court observed:' VN.L.R.B. v. Local Union No. 1229. International Brotherhood of Elec-rrcal Workers Jefferson Standard Broadcasting Compan}yl. 346 U S 464(1953) 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is no more elementary cause for discharge ofan employee than disloyalty to his employer. It isequally elemental that the Taft-Hartley Act seeks tostrengthen, rather than to weaken, that cooperation,continuity of service, and cordial contractual rela-tion between employer and employee that is born ofloyalty to their common enterprise.4The Court found that the fact that a labor dispute existedconcurrently with the employees' action provided no de-fense to their conduct. In that case, the employees' dis-paragement of the employer's product, i.e., its business ofproviding television service to the community, was notexpressly related to a labor dispute. Thus, the handbillwas considered to have constituted an attack upon theemployer which was separable from the labor dispute.The leaflet did not refer to other labor disputes, and thesubject matter described therein did not relate to the em-ployment relationship of the employees with the employ-er. Finally, the Court concluded that:Even if attacks were to be treated, as the Board hasnot treated it, as a concerted activity wholly orpartly within the scope of those mentioned in Sec.7, the means used by the technicians in conductingthe attack have deprived the attackers of the pro-tection of that section, when read in the light andcontext of the purpose of the Act.5In subsequent cases, the Board has found similar con-duct of disparagement of an employer's product or ser-vice to have been beyond the protection of the Act, eventhough the attack was more closely related to the con-certed activities of the employees; i.e., the labor dispute.In The Patterson-Sargent Company, 115 NLRB 1627(1956), the Board found as unprotected the conduct ofemployees who prepared and distributed to the publichandbills which explicitly referred to a labor dispute be-tween those employees and the employer. The handbillspointed out that the employer's product was being pro-duced by strike replacements, and therefore the productwas probably of inferior quality. The Board held thatwhether the disparagement was based on true or falsestatements was not material, and not the test of whetherthe conduct was of a protected character. The Boardsaid: "Statements made by employees to the publicwhich deliberately cast discredit upon their employer'sproduct or service are no less disloyal and a breach ofconfidence because they are truthful."6The Board final-ly noted that, even though the disparagement could notbe treated as "separable" from the labor controversy, butrather must be treated as concerted activity of the kindintended to be "embraced in Section 7" it considered the"means" utilized by the employees to have deprivedthem of the protection of the Act.74 Id. at 472.Id. at 477-478.6 Id. at 1629.7 Id. at 1630 see also Coca Cola Bottling Works, Inc., 186 NLRB 1050(1970) In that case strikers distributed leaflets to the public advising themof the strike and the fact that strike replacements were being utilized, andthat a deleterious affect upon the employer's product would necessarilyensue.In the years following those decisions, the Board hashad many occasions to consider the application of thoserulings. In cases too numerous to recite herein, the Boardhas distinguished many factual situations on the groundsthat the communication was not made to the public, butrather to employees, or that the disparagement ran not tothe employer's product or service, but rather ran directlyto a matter which constituted the heart of the employees'labor dispute, and which affected the relationship be-tween the employees and the employer; i.e., wages,hours, and other conditions of employment. The casescited by the General Counsel in support of his theoryherein falls into that category of cases.8In a recent case, a similar analysis was made by theBoard. In Automotive Club of Michigan, et al., 231 NLRB1179 (1977), a group of employees instituted a classaction lawsuit against the employer which alleged thatthe employer deprived them of commissions to whichthey were entitled. Simultaneously, the employees' attor-ney issued a press release which described the lawsuit,and which stated that it was the "contention of the sales-men that AAA [the employer] through its bookkeepingprocedures, has been able to skim off between five andten percent of the million two-hundred fifty-thousandpolicies without paying the salesmen their rightful com-missions." However, the same press release went on toprofess the salesmen's loyalty to the employer, to furtherassert that the employer provides "the best product inthe world to sell," and that the salesmen are "proud torepresent the Company." 231 NLRB at 1180-81. It wasthe finding in that case that the employees had engagedin concerted activities which came within the protectionof the Act, and that they had not lost their protectionunder the Act in that no disparagement of the employ-er's product or service was engaged in.Clearly, in Automobile Club, supra, the matter in thedispute publicized was a matter that concerned the rela-tionship of the employer and the employee, and not thegeneral public. The disparagement constituted an attackupon the employer's treatment of the employees, and notupon the employer's service to the public.However, the Board has had occasion to follow therationale of Jefferson Standard, supra. In Firehouse Res-taurant, 220 NLRB 818 (1975), the employees were cov-ered by a collective-bargaining agreement which setforth certain provisions as to meals to which the employ-ees were entitled. Certain employees concluded that theemployer breached the terms of this contract with re-spect to the quality and quality of meals served to em-ployees, and therefore they attempted to enforce themeal provisos of the contract. It was held in that casethat the employer engaged in unlawful discriminatoryconduct toward those employees because of their effortsto enforce the collective-bargaining agreement, which, ofcourse, constituted concerted protected activity. Howev-er, reinstatement was denied to those employees, who,after their discharge, were responsible for newspaper ar-ticles which disparaged the employer's restaurant by al-8 Community Hospital of Roanoke Valley, Inc., 220 NLRB 217 (1975);Southern Business and Industrial Development Corporation d/b/a The Jack-son Hilton, et al., 216 NLRB 541 (1975). See also United Parcel Service,Inc.. 234 NLRB 223 (1978). ALLIED AVIATION SERVICE COMPANY OF NEW JERSEY, INC.241leging that the employer served contaminated or adulter-ated food. The employees were thus found unreemploya-ble because of that conduct. The Board stated: "It isclear from the record that the publicity was the result oftheir attorney's plan to coerce the Respondent into set-tling alleged grievances which were pending," (220NLRB at fn. 1), and that the employees either condoned,encouraged, or approved of it. In that case, it could beargued that a tenuous relationship existed between thesubject matter of the employees' disparagement and thesubject matter of their grievance; i.e., the quality of thefood served at the restaurant. The means utilized bythem, however, was found by the Board to have pro-ceeded beyond the protective ambit of the Act.In America Arbitration Association, Inc., 223 NLRB 7(1977), an employee's activity in pursuance of a griev-ance concerning the employer's dress code culminated inthe employee's communication with the clients of theemployer. There, the employee was held to have en-gaged in concerted activity in pursuing the grievanceconcerning the dress code, which, in part, prohibited thewearing of blue jeans at work. The employee's communi-cation to the clients of the employer specifically statedthe basis of her complaint, i.e., the ban on the wearing ofblue jeans to the office, and further set forth that the em-ployee had been suspended from her position as a "tribu-nal administrator" with the employer because of her vio-lation of that ban. The communication further suggestedthat it was to the interest of the employer's clients whoutilized its arbitration services that the blue jeans issue besettled quickly in order that the employer's staff wouldbe able to give their undivided attention to those clients'cases. The employee thereupon stated that it would behelpful if the clients would complete an enclosed ques-tionnaire and return it to the employee as soon as possi-ble. The questionnaire was highly derisive. Administra-tive Law Judge Morton D. Friedman concluded that theemployee's action "went beyond the outer limits theCongress envisioned when it established the Section 7rights of employees. The combination of the use of theconfidential files together with the ridicule evident in thequestionnaire constitutes disloyalty for which [the em-ployee] was discharged." 233 NLRB at 75.The Board found that it was unnecessary to determinewhether the employee's use of the lists of clients utilizedby the employer constituted a breach of confidentiality,inasmuch as it found that "the tone and content of [theemployee's] letter in the attached questionnaire constitut-ed disloyalty to and disparagement of Respondent's judg-ment and capacity to effectively perform its work." Ac-cordingly, the Board upheld Administrative Law JudgeFriedman's Decision.In this case, superficially, the text of both lettersappear to relate to some sort of labor dispute. The auto-gas site letter refers to a failure of the Respondent to es-tablish in writing qualifications, duties, and hours of oc-cupation, standard operating procedures, and trainingprograms for employees. The micro-interlock systemletter refers to an action by the Respondent with respectto its employees, i.e., a requirement that they bypass asafety device, and implicitly contains an allegation thatthe employees' safety is imperiled. Both letters appear toassert that, as a byproduct of the Employer's actiontoward its employees, the safety of the employees andcustomers of the addressee will be jeopardized. The let-ters therefore appear to constitute an appeal to the ad-dressee to support the employees with respect to a con-frontation between them and their employer over anissue involving the employment relationship. However,the protrayal of such labor disputes in those letters is notfactually accurate.With respect to the auto-gas site letter, Schwarz as-serts therein a "worsening condition" which he alleges isrelated to the Respondent's failure to reduce to writing"qualifications, duties, and hours of occupation," of theunit employees. He then asserts that the Respondentmaintains no standard operating procedures or trainingprograms for the gas site or its equipment. He does notindicate whether or not there is a causal relationship tounsafe conditions, but the tone of the letter suggestssuch. He further asserts a violation of the contract withrespect to overtime at the auto-gas site. The inferenceagain is that this also is somehow contributing to the"worsening condition." In the last paragraph of theletter, it becomes clear that what Schwarz is characteriz-ing as a "worsening condition" is one of a safety hazard.He asserts that, because the employees have no "specificduties," the only purpose for the employees' presence atthe gas site is to act as "a scapegoat should a tragedyoccur." He clearly implies that an imminent danger existsnot only for employees, but also for those persons whohave occasion to utilize the auto-gas site.Schwartz' gas-site letter does not specify in what waydanger exists for the employees or for other persons. Theletter does not explain how the Respondent's allegedbreach of contract and other failings with respect to itsrelationship with its employees can cause danger toeither them or to other persons who utilize the auto-gassite other than to suggest that such conduct is motivatedby a desire to set up the unit employees as a "scape-goat." However, the letter does purport to set forthareas of disputes between the Respondent and the em-ployees with respect to their working conditions andwith respect to their contractual rights. However, theonly known prior grievance filed concerning some ofthese subject matters was filed apparently in 1975 by thethen chief shop steward for the maintenance department,and that grievance concerned the procedure or "proto-cols" to be followed at the auto-gas site. Schwarz' griev-ance of 1978 was filed despite the fact that from 1975until January 1978 mechanics and utility persons were as-signed to the worksite, and no dispute had arisen con-cerning their job duties or their rates of pay during allthat period of time. Schwarz conceded that he filed nogrievances with respect to the staffing nor the job con-tent of work performed at the auto-gas site. He was evenuncertain as to whether any other person filed suchgrievances. He further admitted that he had never filedany grievances over the safety procedures at the auto-gassite. No safety complaints were filed or processedthrough the safety committee relating to the auto-gassite. On July 17, Schwarz' gas site grievance, accordingto his testimony, had been forwarded by him to the In- 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDternational Union at the Step 2 level at which it re-mained pending.With respect to the micro-interlock system letter, thereis no reference in that letter to the Betlow grievance.Presumably, the Betlow grievance is the labor dispute towhich this letter purports to have some connection. Itclearly has no connection to any other labor dispute be-cause no dispute had, up to this point, ever existed withrespect to the safety hazard of the Respondent's policyand practice under which mechanics, in certain circum-stances, may bypass the micro-interlock safety device.No prior grievance had ever been filed concerning thispractice. No complaint had ever been referred to thesafety committee concerning it. As a matter of fact, thesafety hazard claim was not even raised to the Respon-dent in the course of the grievance presentation onbehalf of Betlow. During the initial investigatory hear-ing, Betlow himself did not justify his actions on thegrounds of a safety hazard. Schwarz did not raise theissue of a safety hazard at the investigatory hearing. Atthe time of July 17 mailing of Schwarz' letter, he did noteven have the Respondent's response to the Step I griev-ance. Thus, at the time of the issuance of the July 17letter, neither the Union nor did any employee have anyconfrontation with Respondent with respect to the affecton their safety of the practice of mechanics bypassing themicro-interlock system under certain circumstances. TheJuly 17 letter, however, purports to set forth the exis-tence of such dispute, and appeals to the Respondent'scustomer, the Port Authority, and to the airlines for sup-port in its position. Furthermore, the letter asserts the ex-istence of a practice of bypassing the safety device with-out setting forth any qualifications as to circumstancesunder which the Respondent engages in such practice.The natural inference to be raised from the letter is thatsuch is the normal operating procedure of the Respon-dent. Clearly, the record indicates that this is not anormal everyday practice, but rather a practice to be uti-lized under certain circumstances or in emergency situa-tions such as, for example, in the Betlow situation, whenthe hydrant cart suffered a breakdown in its air-pressuresupport system.The General Counsel argues that Schwarz' letters ofJuly 17 do not constitute a disparagement of the Respon-dent's product or services, but, even if they do, they areinextricably interwoven with ongoing labor disputes withthe Respondent. Yet the General Counsel stipulated atthe hearing that Schwarz was aware of all the proce-dures of the grievance process and of the grievabilityunder the contract of all of the allegations set forth in hisletters, and was further aware of the recourse to thesafety committee and its procedures, but that he chosenot to utilize them.The General Counsel appeared to have taken the posi-tion at the hearing that Schwarz was protected by hisconduct as chief steward in raising complaints concern-ing working conditions initially and directly with the Re-spondent's customer, and with the concerned public, inan appeal for their support, without first confronting theRespondent, despite the fact that such appeal disparagedthe quality of the Respondent's service to its customerand to the public.9In his brief, the General Counsel,however, argued in a cursory manner that the mattersraised in the July 17 letter "related directly to the par-ties' collective-bargaining agreement and to safe workingconditions." The Respondent does not argue thatSchwarz lost his protection under the Act merely be-cause he avoided recourse to contractual grievance pro-cedures or to the safety committee. Rather, the Respon-dent argues that Schwarz lost his protection under theAct because of the manner in which he did so; i.e., thedisparagement of the Respondent's service to its custom-er and to the public.I conclude that Schwarz' letters of July 17 did notconstitute an appeal to the public for support of theUnion or of employees acting concertedly for the pur-pose of causing the Respondent to yield in a bona fide,ongoing dispute concerning unsafe working conditions.Schwarz concededly bypassed the grievance procedureof the contract. He bypassed the safety committee.Clearly, the element of a safety hazard as a matter affect..ing the employer-employee relationship had not beenraised prior to the issuance of those letters. The safetyhazard accusation was a necessary accusation in orderfor Schwarz to have elicited the support of the address-ees on the grounds of mutual concern. Yet, up to thatpoint, there had been no expressed concern by Schwarz,the Union, or other employees for the safety aspects andhazards as described in the July 17 letters.I am convinced that the raising of the safety hazardissue in the July 17 letters was not motivated by a good-faith concern over the safety of the employees. Accord-ing to Schwarz' own testimony, the safety committee asconstituted under the collective-bargaining agreementwas an ongoing, active, and effective body. With respectto the grievance procedure, according to Schwarz' testi-mony, he had filed approximately 35 grievances. A smallportion of these were resolved in a settlement. He wasdissatisfied with the lack of aggressiveness he percievedin the International and district representatives of theUnion with respect to the grievances that he had filed. Itmight be argued that Schwarz despaired of effective pro-cessing of a safety grievance as of July 17. However, atsome point during his career as a steward, one wouldhave expected him to have raised the issue long beforeJuly 17. Furthermore, according to Schwarz' testimony,the concerted refusal to work overtime the previousweek resulted in an agreement by the Respondent tosend to the airport, during the week of July 17, its laborrelations representative for the purpose of resolving anddiscussing outstanding grievances. Yet, before the subjectmatter of the alleged safety hazard could be raised,Schwarz deposited his accusatory letters in the mail onMonday, July 17. It can only be speculated whetherSchwarz had as his ultimate motivation in sending thoseletters a desire to create some pressure on the Respon-dent to resolve the aforedescribed outstanding grievanceswith respect to other terms and conditions of employ-ment. If that were the case, the disparagement clearlywas separable from the real labor dispute that had exist-' It can not be gainsaid that an accusation that the Respondent per-forms its services in a hazardous manner at an airport constitutes any-thing less than a disparagement. ALLIED AVIATION SERVICE COMPANY OF NEW JERSEY, INC.243ed between the Union and the Respondent. What is clearto me in that Schwarz' letters constituted an attack uponthe quality of the Respondent's services and constituted abreach of employer-employee confidence, which was notjustified by a good-faith relationship to a truthfully publi-cized ongoing labor dispute. I further conclude thatSchwarz' conduct tended to be so disruptive of the em-ployer-employee relationship as to contravene the verypurposes of the Act, and thereby deprive him of the pro-tection afforded by it.Accordingly, I find and conclude that, in dischargingSchwarz, the Respondent has not violated Section 8(a)(l)and (3) of the Act, because the activity in which he en-gaged was not protected.CONCLUSION OF LAWAllied Aviation Service Company of New Jersey, Inc.,is an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.[Recommended Order for dismissal omitted from pub-lication.]